     Case 2:21-cv-00897-GW-AFM Document 13 Filed 03/29/21 Page 1 of 2 Page ID #:50



 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12                                            Case No.: CV 21-897-GW-AFMx
      WAYNE WEATHERSPOON, an
13    individual,
                                              Hon. George H. Wu
14                Plaintiff,

15        v.                                  ORDER FOR DISMISSAL WITH
                                              PREJUDICE
16    1265 W EXPOSITION LLC, a
      California corporation and DOES 1-10,
17                                            Action Filed: January 30, 2020
                  Defendants.                 Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00897-GW-AFM Document 13 Filed 03/29/21 Page 2 of 2 Page ID #:51



 1             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3             IT IS ORDERED THAT:
 4             Plaintiff Wayne Weatherspoon’s action against Defendant 1265 W Exposition
 5    LLC is dismissed with prejudice. Each party will be responsible for its own fees and
 6    costs.
 7
      Dated: March 29, 2021
 8                                                        Hon. George H. Wu
                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                         [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
